Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 27, 2019

                                     No. 04-19-00831-CV

                                   Leticia R. BENAVIDES,
                                           Appellant

                                               v.

  Linda Cristina Benavides ALEXANDER, As Guardian of the Person and Estate of Carlos Y
                                  Benavides, Jr.,
                                    Appellees

                  From the County Court at Law No 1, Webb County, Texas
                            Trial Court No. 2011PB6000081L2
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER

      Appellant’s motion for an extension of time to file the notice of appeal is granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court